I am unable to agree that the New York and Pennsylvania examinations are "of the same kind" as those of Connecticut. The test proposed by the defendant is a reasonable one. If the candidate could not qualify to take the Connecticut examination but could and did take those of the other states, that fact is conclusive proof that the examinations are not of the same kind. The importance of the preliminary training of doctors and lawyers is fully discussed in Rosenthal v. State Bar Examining Committee, 116 Conn. 409, 165 A. 211, and much that is said there is pertinent to this case. When the various statutes cited in the majority opinion are read together, the legislative intention to integrate the qualifications to take the examination with the examination itself is clear. I think there was error.
In this opinion ELLS, J., concurred, and also expressed doubt that in this case "may" must be construed to mean "shall." *Page 96